On Rehearing.
Appellant in his motion for rehearing questions the correctness of this court's action in assuming that the trial court found against him upon the issue of whether the alleged threats were in fact made. It is the well-accepted rule that, in a case tried without a jury, the appellate court, in the absence of findings of fact by the trial court, must assume that all material issues of fact raised by the pleading and evidence were found by the trial court in such manner as to support the judgment. In support of this statement of the rule see long list of authorities upon the subject in 1 Michie Digest, 753.
If appellant desired to avoid being bound by the assumption that the trial court found against him upon the issue of whether the alleged threats were made, he should have demanded of the trial court the filing of its finding upon such issue. Read v. Brewer, 90 Tex. 144, 37 S.W. 418.
Having failed to obtain the trial court's finding upon this issue, this court cannot disregard the well-settled presumption that obtains in support of the judgment. It is also a well-settled rule that upon all issues of fact sufficiently supported by competent evidence the appellate court cannot set aside the findings of the jury, or of the court in cases tried without a jury, upon such issues. It is true the appellant and three other witnesses testified that J. H. Eden made the threats as alleged, but J. H. Eden in his testimony unequivocally denied making the same. This testimony of J. H. Eden raised a clear issue of fact. The trial court heard the evidence, and his finding upon the issue controls.
The judgment rendered against appellant may not appeal to this court, but it cannot set aside the judgment of the lower court without disregarding Well-settled rules of law.
  The motion for rehearing is overruled. *Page 685